DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. 
Applicant argues Zhamu fails to disclose “the carbonaceous matrix is modified or doped with pseudo-capacitive materials, and is in contact with a non-aqueous electrolyte composition” as currently required by the claim.  Applicant notes that “modifying or doping” of the carbonaceous matrix with pseudo-capacitive materials must be read in light of the specification and points to [0021] of the specification.  Applicant further goes into detail arguing the advantage of the current application.
The examiner finds applicant’s arguments to be unpersuasive.  Firstly, the examiner disagrees with applicant that Zhamu fails to disclose “the carbonaceous matrix is modified or doped with pseudo-capacitive materials, and is in contact with a non-aqueous electrolyte composition”.  Zhamu specifically discloses the active layer is formed on a carbonaceous matrix that is combined/functionalized (i.e. modified) with a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The specification as filed provides no clear definition of “modifying or doping” and thus the claims are given their broadest, reasonable interpretation.  The examiner further notes the section cited by applicant in the response regarding “modifying or doping”; fails to mention said terms and rather has a focus on the collector.  Lastly, the examiner notes that rejection based on Zhamu is a 102 rejection and thus any supposed unexpected, superior results are moot.  All claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 & 17, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US 2017/0062143).
In regards to claim 1, Zhamu ‘143 discloses 
A device comprising current collector elements ([0056]);
wherein each current collector element comprises at least one surface covered  with a composite material ([00025-0027] – when suspension is injected active material will cover surface surfaces of the foam); and 


In regards to claim 2, Zhamu ‘143 discloses 
The device of claim 1, wherein the non-aqueous electrolyte composition comprises cations and anions in a liquid medium selected from high boiling temperature solvents and ionic liquids ([0138-0142] & table 1).

In regards to claim 3, Zhamu ‘143 discloses 
The device of claim 1, wherein the non-aqueous electrolyte composition comprises one or more salts selected from the group consisting of organic salts and inorganic salts ([0138-0142] & table 1).

In regards to claim 4, Zhamu ‘143 discloses 
The device of claim 1, wherein the non-aqueous electrolyte composition comprises at least one quaternary ammonium salt ([0138-0142] & table 1).  

In regards to claim 5, Zhamu ‘143 discloses 
The device of claim 1, wherein the non-aqueous electrolyte composition comprises at least one cation selected from the group consisting of tetrabutylammonium, 1-ethyl 3-methylimidazolium,1-butyl-3 methylimidazolium, 1-(3-

In regards to claim 6, Zhamu ‘143 discloses 
The device of claim 1, wherein the non-aqueous electrolyte composition comprises at least one anion selected from the group consisting of ethylsulfate, methylsulfate, thiocyanate, acetate, chloride, methanesulfonate, tetrachloraluminate, tetrafluoroborate, hexafluorophosphate, trifluoromethanesulfonate, bis (pentafluoroethanesulfonate)imide, trifluoro(trifluoromethyl)borate, bis(trifluoromethanesulfonate)imide, tris(trifluoromethane 3 sulfonate)methide, and dicyanamide ([0138-0142])

In regards to claim 7, Zhamu ‘143 discloses 
The device of claim 1, wherein the non-aqueous electrolyte composition comprises at least one of the following: glycerin, ethylene glycol, diethylene glycol, diethylene glycol dimethyl ether (diglyme), propylene carbonate, hexamethylphosphoramide (HMPA), N-methyl- 2-pyrrolidinone (NMP), dimethyl sulfoxide (DMSO), dimethyl formamide (DMF), and hexamethylphosphorous triamide (HMPT) ([0138]).  

In regards to claim 8, Zhamu ‘143 discloses 


In regards to claim 9, Zhamu ‘143 discloses 
The device of claim 1, wherein the carbonaceous matrix is modified or doped with a metal chalcogenide ([0040]).Page 5 of 9  

In regards to claim 10, Zhamu ‘143 discloses 
The device of claim 9, wherein the carbonaceous matrix is modified or doped with a metal oxide ([0040-0041]).  


The device of claim 1, wherein the pseudo-capacitive materials comprise a transition metal ([0040-0041]).    

In regards to claim 12, Zhamu ‘143 discloses 
The device of claim 11 wherein the pseudo-capacitive materials comprise at least one transition metal dichalcogenide, and at least one transition metal oxide ([0040-0041]).    

In regards to claim 13, Zhamu ‘143 discloses 
The device of claim 12, wherein the pseudo-capacitive materials further comprise at least one component material selected from the group consisting of MoS2, MoSe2, WS2, WSe2, TeS2, TeSe2, TiS2, TaS2, ZrS2, Bi2S3, Bi2Se3, Bi2Te3, oSe2, TaSe2, NbSe2, MoTe2, NiTe2, BiTe2, GeS2, GeSe2, GeTe Zn2, ZnSe, EuSe, Ag2S, Ag2Se, Ag2Te, FeS2, Fe7S8, Fe3S4, FeSe2, Fe3Se4, β-FeSex, In2S3, SnS, SnS2, SnSe, SnTe, CuS, Cu2S, Cu2-xSe, Sb2S3, Sb2Te3 MnS, MnSe, CoS2, CoS3, CoTe, NiS, NiSe, NiTe, and VS2, and combinations thereof ([0040-0041] & table 1).   

In regards to claim 14, Zhamu ‘143 discloses 
The device of claim 1, wherein the current collector elements comprise metallic components, supported upon plastics or ceramics, and configured as one form selected from the group consisting of a mesh, a foil, a foam, a sponge, a sheet, a scroll, a plate, 

In regards to claim 15, Zhamu ‘143 discloses 
The device of claim 1,wherein the carbonaceous matrix comprises one form selected from the group consistingPage 6 of 9 of graphene, activated carbon, carbon fibres, rayon, viscose, carbon nanotubes, carbon aerogel, carbon fabric, cloth, and tape ([0038]) & [0040]).  

In regards to claim 17, Zhamu ‘143 discloses 
The device of claim 1, configured as a supercapacitor and comprising a plurality of current collector elements serving as positive electrodes and negative electrodes, with electrical conductor elements for connecting the plurality of current collector elements to an external electrical circuit, the plurality of current collector elements each being in contact with the non-aqueous electrolyte composition confined within the device, and having a separator positioned between the current collector elements so that the positive and negative electrodes are separated (fig. 1; [0025-0028],  [0065], & [0199]).

In regards to claim 19, Zhamu ‘143 discloses 
The device of claim 17 wherein the device is configured as a multilayer structure, filled with electrolyte and sealed with a polymer or resin that may be assembled into a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu ‘143 in view of CN104658764A hereafter referred to as Lu.
In regards to claim 16,
Zhamu ‘143 discloses wherein the carbonaceous matrix comprises a graphene (table 1; [0128]), and the pseudo- capacitive materials comprise molybdenum disulphide 

Lu disclose wherein the carbonaceous matrix comprises a graphene aerogel, and the pseudo- capacitive materials comprise molybdenum disulphide ([0005]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a graphene aerogel as taught by Lu as the carbonaceous matrix of Zhamu ‘143 in conjunction with molybdenum disulphide to obtain an electrode with excellent electrochemical properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu ‘143 in view of Goto et al. (US 2017/0250383).
In regards to claim 18,
Zhamu ‘143 discloses wherein the separator is porous (abstract).   Zhamu ‘143 fails to explicitly disclose wherein the separator comprises a thermally stable polymer, or a ceramic, or a glass.  

Goto ‘383 disclose wherein the separator comprises a thermally stable polymer, or a ceramic, or a glass ([0150]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a material as taught by Goto ‘383 to form the porous separator of Zhamu ‘143 based on the availability of the material and the ability to process said material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 20,
Zhamu ‘143 fails to explicitly disclose wherein the device is sealed using a photo- curable resin.  

Goto ‘383 disclose wherein the device is sealed using a photo- curable resin ([0111]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the housing of Zhamu ‘143 as taught by Goto ‘383 to obtain a device with improved moisture protection even after multiple bends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2014/0178759 – abstract & [0082]


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848